OPINION — AG — THE COURT CLERK SHOULD FIRST APPLY ANY PAYMENTS RECEIVED BY HIM UNDER THE ACT TO THE PAYMENT OF ANY COSTS, OR PROPORTIONATE PART THEREOF, THEN DUE IN EXCESS OF ANY COST BOND OR DEPOSIT WHEN, AND ONLY WHEN, SUCH PAYMENT ARE MADE BY THE PERSON AGAINST WHOM THE COSTS ARE TAXED. THE ONE PERCENT POUNDAGE FEE PROVIDED BY 28 O.S. 1961 31 [28-31] IS INCLUDED IN SUCH COSTS. THE OBLIGOR IS NOT THEREBY RELIEVED OF THE OBLIGATION OF PAY SUCH COSTS, BUT THE PAYMENT WOULD BE DEFICIENT TO THE EXTENT THAT IT IS LESS THAN THE TOTAL OF THE PAYMENT AND ANY OTHER COSTS THEN DUE. THE RULE HEREIN EXPRESSED WOULD APPLY WHETHER OKLAHOMA IS THE INITIATING OR RESPONDING STATE. (UNIFORM RECIPROCAL ENFORCEMENT OF SUPPORT ACT) CITE: 28 O.S. 1961 31 [28-31], 12 O.S. 1961 1600.15 [12-1600.15] [12-1600.15], 12 O.S. 1961 1600.25 [12-1600.25] (HARVEY CODY) ** SEE: OPINION NO. 74-168 (1974) **